UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-35821 US-DADI Fertilizer Industry International, Inc. (Exact name of registrant as specified in its charter) California 45-2725352 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 699 Serramonte Blvd., Ste. 212, Daly City, CA (Address of principal executive offices) (Zip Code) (650) 530-0699 (Registrant’s telephone number, including area code) Copies of Communications to: Harold P. Gewerter, Esq. Harold P. Gewerter, Esq. Ltd. 5536 S. Ft. Apache #102 Las Vegas, NV 89148 (702) 382-1714 Fax (702) 382-1759 E-mail: harold@gewerterlaw.com Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ The number of shares of Common Stock, $0.001 par value, outstanding on November 14, 2013 was 55,000,000 shares. US-DADI FERTILIZER INDUSTRY INTERNATIONAL, INC. QUARTERLY PERIOD ENDED SEPTEMBER 30, 2013 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings 11 Item1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 12 Item 4. (Removed and Reserved) Item 5. Other Information 12 Item 6. Exhibits 12 Signature 12 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. US-DADI FERTILIZER INDUSTRY INTERNATIONAL, INC. (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2013 Condensed Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 1 Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) and the Period of August 11, 2010 (Inception) to September 30, 2013 (unaudited) 2 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (unaudited) and the Period of August 11, 2010 (Inception) to September 30, 2013 (unaudited) 3 Notes to Unaudited Financial Statements 4 3 US-DADI FERTILIZER INDUSTRY INTERNATIONAL, INC. (A Development Stage Company) Condensed Balance Sheets September 30, 2013 December 31, 2012 (Unaudited) ASSETS Current assets Cash $ - $ 155 Total current assets - 155 Total assets $ - $ 155 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 2,896 $ 3,315 Related party loans 27,447 1,341 Total current liabilities 30,343 4,656 Stockholders' deficit Common stock, no par value; 250,000,000 shares authorized; 55,000,000 issued and 54,521,000 outstanding 82,500 82,500 Accumulated deficit (112,124) (86,282) Total paid in capital and accumulated deficit (29,624) (3,782) Less: Treasury stock, at cost (479,000 shares at $0.0015) (719) (719) Total stockholders' deficit (30,343) (4,501) Total liabilities and stockholders' deficit $ - $ 155 See accompanying notes to unaudited financial statements. 1 4 US-DADI FERTILIZER INDUSTRY INTERNATIONAL, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three months ended September 30, Nine months ended September 30, Period from August 11, 2010 (Inception) to September 30, 2013 2013 2012 2013 2012 Revenue $ - $ - $ - $ - $ - Operating expenses General and administrative 12,237 2,924 25,842 18,254 110,424 Total operating expenses 12,237 2,924 25,842 18,254 110,424 Loss from operations (12,237) (2,924) (25,842) (18,254) (110,424) Other expense Interest expense - 100 Total other expense - (100) Income tax - - - (1,600) Net loss $ (12,237) $ (2,924) $ (25,842) $ (18,254) $ (112,124) Basic and diluted loss per common share $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted average shares outstanding 54,521,000 54,521,000 54,521,000 54,638,303 See accompanying notes to unaudited financial statements. 2 5 US-DADI FERTILIZER INDUSTRY INTERNATIONAL, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Nine months ended September 30, Period from August 11, 2010 (Inception) to September 30, 2013 2013 2012 Cash flows from operating activities Net loss $ (25,842) $ (18,254) $ (112,124) Changes in operating liabilities: Accounts payable (419) 700 2,896 Net cash used in operating activities (26,261) (17,554) (109,228) Cash flows from investing activities - - - Cash flows from financing activities Proceeds from related party loans 26,106 1,340 27,447 Redemption of common shares - - (719) Proceeds from sale of stock - - 82,500 Net cash provided by financing activities 26,106 1,340 109,228 Net change in cash (155) (16,214) - Cash at beginning of period 155 18,342 - Cash at end of period $ - $ 2,128 $ - Supplemental cash flow information Cash paid for interest $ - $ - $ 100 Cash paid for income taxes $ - $ - $ 1,600 See accompanying notes to unaudited financial statements. 3 6 US-DADI FERTILIZER INDUSTRY INTERNATIONAL, INC. (A Development Stage Company) Notes to Unaudited Financial Statements September 30, 2013 NOTE 1 – CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows September 30, 2013 and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2012 audited financial statements. The results of operations for the periods ended September 30, 2013 are not necessarily indicative of the operating results for the full year. NOTE 2 – GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources.
